Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on July 5, 2022. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Final rejection of the last Office Action is persuasive, and the Final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Wu et al, US 2013/0261960, in view of Ramot et al. WO 2019/023324, further in view of Shoham et al, US 2017 /0365030, hereinafter referred to as Wu, Ramot, and Shoham, respectively.

6.	Regarding independent claim 1, Wu discloses traffic information, wherein the traffic information comprises traffic conditions along one or more routes to a plurality of destinations; receiving, by the processing system, toll information along the one or more routes; based on the traffic information, express lane pass information, and toll information, determining, by the processing system, a plurality of routes and corresponding costs for using each route of the plurality of routes; transmitting, by the processing system according to the profile, the plurality of routes and corresponding costs for using each route of the plurality of routes; receiving, by the processing system, a selection of a route of the plurality of routes; transmitting, by the processing system, an indication of the selection to an interface of a driver of the vehicle.

7.	Ramot teaches receiving, by the processing system, express lane pass information associated with a profile for each of the a-plurality of passengers.

8.	Shoham teaches determining, by the processing system, an additional cost and a time savings benefit associated with the selected route; and determining, by the processing system for each passenger of the plurality of passengers, a portion of the additional cost weighted in accordance with a portion of the time savings benefit received by each passenger of the plurality of passengers.

9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach: 

receiving, by a processing system including a processor, ride sharing requests from equipment of a plurality of prospective passengers; obtaining, by the processing system, a profile for each of the plurality of prospective passengers, the profile including a predetermined preference regarding sharing costs associated with a shared ride; accepting, by the processing system, ride sharing requests from a set of the equipment of the plurality of prospective passengers, resulting in a shared ride with a plurality of passengers traveling in a vehicle, the accepting based on the predetermined preference of each of the plurality of passengers.

10.	Claims 2-7 depend from claim 1 and are therefore allowable.

11.	Independent claims 8 and 17 present the same features as independent claim 1 so they are allowable for the same reasons.
 
12.	Claims 9-16 and 18-20 depend from claims 8 and 17 respectively and are therefore allowable.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665